Title: From George Washington to Tobias Lear, 15 June 1791
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon 15th June 1791

Your letter of the 29th ulto I acknowledged the receipt of from Fredericksburgh—since which, another of the 5th instt has been received.
The Commissions for Whitaker and McDowell were properly issued; as those also are, mentd in yr letter of the 5th, and it was on my Mind, that blank Commissions signed by me, were left with you for the Officers of the Revenue Cutters; This not being the case, quere, if there is not a necessity of sending some to me for my signature, as I shall not leave this before the 27th—may be detained at George town two or three days—and must, afterwards, proceed slowly, on acct of the low condition of my horses. The Secretary of the Treasury will be able to decide on this point, & I wish you to act in the matter accordingly as he shall advise you. I find another of the federal Judges (Hopkinson) has by his death occasioned a vacancy in the district of Pennsylvania. As some have, & others unquestionably will apply for the appointment; I wish you would use every indirect means in your power, to ascertain the public opinion with respect to the fittest character as a Successor to Hopkinson. Pursue the same mode to learn who it is thought would fill the present Auditors Office (as he will be appointed Comptroler) with the greatest ability & integrity. Severals have been brought to my view for the Comptrolers place (who I suppose would accept of the Auditors) as able & meritorious characters; among these are the names of Mr Richmond, the present Comptroler or Auditor of Maryland—Colo. Pickering—Mr Kean—Colo. Drayton (a Gentn of So. Carolina[)]—Colo. Forrest and others.
It is hardly to be expected by the Trustees of any College, that complaints will not be made by the parents or friends of the boys who go to it, if they conceive they are neglected; and if Trustees mean to do their duty, & support the reputation of the Siminary, they ought, I am sure, to be thankful for well founded representations

of neglect in the œconomy—police—or inattention of the professors & teachers.
I am glad to hear that the affairs of our own family are going on well—and it might not be improper to hint to the Servants who are with you (before they are joined by those with me) that it will be very idle & foolish in them, to enter into any combinations for the purpose of supplanting those who are now in authority—for the attempt in the first place will be futile & must recoil upon themselves; and because, admitting they were to make the lives of the present Steward & house-keeper so uneasy as to induce them to quit, others would be got to supply their places; and such too, as would be equally, if not more rigid in the exaction of the duties required of Servants. In a word, that these characters are indispensably necessary to take trouble off the hands of Mrs Washington & myself & will be supported; any attempts therefore to counteract them in the line of their duty, whilst they act agreeably to established rules, & their conduct is marked with propriety, will be considered as the strongest evidence they conceive of their own unworthiness, and dispositions to be lazy, if not dishonest. A good & faithful Servant is never affraid, or unwilling to have his conduct looked into, but the reverse; because the more it is inspected, the brighter it shines. With respect to the other matters of a domestic nature—mentioned in your letter of the 5th—I shall postpone touching upon them until I see you. We are suffering in these parts by a severe drought—Grass is scarcely worth cutting—& Oats, if Rain keeps off two or 3 days longer must be ruined—Corn is bad, but it is too early in the year to form an opinion of the yield of it. Remember me to Mrs Lear and be assured of the sincere esteem & friendship of Yr Affecte

Go: Washington

